interim 'Amon

#1667

MA.c.u.kt OF YUE

In Visa Petition Proceedings
A-17295317
Decided by Board May 28,1968
Since the evidence establishes a valid informal infancy adoption under Chinese
law and custom of benenclary by petitioner and his wife in Hong Kong in
1960, that date is recognized as the date of adoption for Immigration purposes,
notwithstanding a later formal adoption in Hong Kong in 1966.

The case comes forward on appeal from the order of the District
Director, San Francisco District, dated January 19, 1968 denying the
visa petition for the reason that the beneficiary is not a child as
defined in section 101(b) (1) (E) of the Act, as amended, in that she
has not been in the legal custody of the adopting parent or parents
for a period of two years subsequent to the date of the adoption on
September 17, 1966.
The petitioner, a native of China a lawful permanent resident of
the United States, 51 years old, male, was admitted on November 16,
1966 for permanent residence. He seeks preference quota status on
behalf of the beneficiary as his adopted daughter. The beneficiary is

a native and citizen of Hong Kong, B.C.C., born July 16, 1960. The
petition was filed on. February 8, 1967. There is evidence in the form
of a decree of the Supreme Court of Hong Kong showing that the

petitioner and his wife, Leung, Mee-Ying adopted the beneficiary on
September 7, 1966. If this were all there were to the case, the denial
would be proper inasmuch as section 101(b) (1) (E) defines that the
term "child" to include a child adopted under the age of 14 years if
the child has thereafter been in the legal custody of, and has resided
with, the adopting parent or parents for at least two years.
However the file contains an undated memorandum regarding the
same petitioner, his wife, Yue Mee Ying nee Leong (file A17295319)
and their daughter, the instant beneficiary, Yne Hang Yee. The
memorandum is somewhat confusing because it also involves the
petitioner's wife. However it states that the petitioner was interviewed on May 31, 1967, verified the statements in the Chinese char321-054,-69-49

747

Interim Decision #1867
actors writen on the visa petition, and the petitioner submitted individual photographs of himself and the beneficiaries, also several other
photographs, which tended to show the relationship between the petitioner and the beneficiaries. The petition on behalf of the wife, Yue
Mee Ying was approved on December 15, 1967 and we shall not
concern ourselves further with that visa petition.
The pertinent part of the memorandum regarding the beneficiary is
that the petitioner stated that she was adopted when she was approximately two months of age in 1960 and had lived with him and his wife
prior to his coining to the United States; that beneficiary still lives
with his wife. The memorandum notes that the petitioner's attention
was called to the fact that the Hong Kong adoption certificate shows
her adoption on September 17, 1966 and that two years legal custody
had not yet elapsed; the petitioner was advieed that the would have
to submit some evidence of prior adoption in order to overcome the
documentary evidence presented, and that action in the case would
be deferred pending submission of such evidence.
Statutory Declarations were executed by Chan Chung and his wife,
Liang Ngan-Loi at Hong Kong on June 5, 1967, which state that the
wants' daughter, Chan Wai Chun, was born July 16, 1960 in Hong
Kong; that owing to pecuniary embarrassment the said daughter
was adopted by Yue Kang Nam on September 8, 1960 and ever since
her given name has been known as Yue Hang yea.
The petitioner has consistently claimed that the beneficiary was
adopted by him when she was approximately two months. old in 1960.
We recognize that there has prevailed a practice among some persons
who do not have evidence of adoption or of marriage, that an adoption or marriage have been undergone once more in Hong Kong in
order to have the matter of record. In unreported Matter of Lung
Chao, VP 3-1-123920 (April 30, 1962), expert legal opinion was submitted that the law applicable to adoption of Chinese domiciled in
Hong Kong is the Chinese law and custom, which has been reaffirmed
by section 23 of Adoption Ordinance of Hong Kong No. 22 of 1956
which provides that nothing therein should affect any adoption undertaken or to be undertaken under Chinese law and custom. The expert
opinion sets forth that the law of adoption applicable to Chinese
domiciled in Hong Kong is Tsing law. There are two kinds of adoption: (1) a formal adoption to continue the male succession; (2) an
informal adoption based upon natural affection which includes the
adoption of a. daughter. The opinion refers to Appeal Case No. 195 of
the 7th year of the Chinese Republic in which the Supreme Court of
China ruled that it was wrong to say that to adopt a daughter was not

permitted by law.

748

interim tiectston. 4,F low
In. connection with the appeal, the petitioner reiterates that the
adoption occurred two months after the birth of the beneficiary, that
she has been in their family ever since, that they have raised her as their
very own, and his wife cannot leave her alone in Hong Kong to join
him in the United States. In view of the long interval of time which
has elapsed since the petition was filed on February 8, 1967, and in
view of the evidence presented by the petitioner, it is concluded that
he has borne the burden of establishing an infancy Chinese adoption in
1960. The visa petition will be approved.
ORDER: It is ordered that the visa petition be and the same is
hereby approved.

749

